


110 HR 4686 IH: To amend the Harmonized Tariff Schedule of the United

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4686
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Petri introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to modify the tariffs of engines to be installed in work
		  trucks.
	
	
		1.Engines to be installed in
			 work trucks
			(a)In
			 generalChapter 84 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new subheading, with the article description
			 for subheading 8408.20.30 having the same degree of indentation as the article
			 description for subheading 8408.20.20:
				
					
						
							
								8408.20.30To be installed
						in vehicles of heading 8709Free35%
								
							
						
					.
			(b)RedesignationChapter 84 of the Harmonized Tariff
			 Schedule of the United States is amended by redesignating subheading 8408.20.90
			 as 8408.20.91.
			(c)Effective
			 dateThe amendments made by this section apply to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
